United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 






Inventors: Bozano et al.			:
Application No. 16/158,103			:		Decision on Petition
Filing Date: October 11, 2018		:				
Attorney Docket No. ARC920140011US02	:
	

This is a decision on the petition under 37 C.F.R. § 1.182 filed September 14, 2021, which requests withdrawal of a terminal disclaimer filed June 10, 2021.

The petition is DISMISSED.

Any renewed petition filed in response to this decision must be submitted within TWO (2) MONTHS from the issue date of the instant decision.1  Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a).  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  The renewed petition should be titled “Renewed Petition under   37 C.F.R. § 1.182.”  This is not a final agency action within the meaning of 5 U.S.C. § 704. 

Background

The applicants are International Business Machines Corporation (“IBM”) and Shin-Etsu Chemical Co., Ltd. (“SEC”).

Five of the nine inventors have assigned their rights to IBM.  Four of the nine inventors have assigned their rights to SEC.

The Office issued an Office action including a double patenting rejection on January 1, 2021.  The Office action states,

Claims 16 and 21-39 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-20 of U.S. Patent No. 10345700. Although the claims at issue are not identical, they are not patentably distinct from each other because they seek coverage for the polymers, with the patent including other additives, such as free PAGs.

The Office action states a terminal disclaimer may be filed to overcome the double patenting rejection. 



A terminal disclaimer was not filed for the SEC on June 10, 2021.

The petition was filed on September 14, 2021.  The petition requests withdrawal of the IBM TD.

The petition is accompanied by a terminal disclaimer (“SEC TD”) stating the SEC is “owner of 100% interest in the instant application.”  The SEC TD has been accepted by the Office.

Discussion

The petition states,

	The [IBM TD] contains an unintentional error in Applicant’s statement of the present
extent of interest in the instant Application and, therefore, does not comply with 37 CFR
§ 1.321(b)(3)….

Furthermore, Applicant notes that a new terminal disclaimer that disclaims the terminal
portion of US 10,345,700 is being filed herewith. This is the same patent that was
disclaimed in the non-compliant recorded [IBM TD].

The petition fails to establish the IBM TD includes any errors.  Five of the inventors assigned their rights to IBM, and IBM is currently an applicant and an assignee of record.  Therefore, the petition is dismissed.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.2 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314



/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions

	


    
        
            
        
            
        
            
    

    
        1 The Office notes an untimely filed renewed petition will be treated as a new petition requiring the payment of a new petition fee.
        2 General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.